As filed with the Securities and Exchange Commission on January 15, 2010 1940 Act File No. 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S JHW Pan Asia Strategies TE Fund, LLC (Exact Name of Registrant as Specified in Charter) 711 Fifth Avenue,Suite 410 New York,NY10022 (Address of Principal Executive Offices) (888) 369-1860 (Registrant’s Telephone Number) William Ng 711 Fifth Avenue,Suite 410 New York,NY10022 (Name and Address of Agent for Service) Copy to: Joshua D. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square 18th & Cherry Streets Philadelphia, PA 19103-6996 215-988-2700 Subject to Completion, dated [], CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM JHW Pan Asia Strategies TE Fund, LLC LIMITED LIABILITY COMPANY INTERESTS JHW Pan Asia Strategies TE Fund, LLC (the “Fund”) is a recently formed limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end management investment company.The Fund is designed for investment primarily by tax-exempt and tax-deferred investors.The Fund’s investment objective is to participate through exposure to publicly traded equities, in the profits expected to be generated by rapid economic growth in the Asian emerging markets over the next 10-20 years.The Fund will seek to achieve superior absolute returns over a multi-year period with little or no regard for performance deviations (“tracking error”) from emerging market and other equity indices.The Fund intends to achieve its objective by investing all or substantially all of its assets in the JHW Pan Asia Strategies Cayman Fund, LDC (the “Offshore Fund”), a Cayman Islands limited duration company with the same investment objective as the Fund.The Offshore Fund in turn invests all or substantially all of its assets in the JHW Pan Asia Strategies Master Fund, LLC (the “Master Fund”), a recently formed Delaware limited liability company registered under the Investment Company Act as a non-diversified, closed-end management investment company.The Master Fund has the same investment objective as the Fund and the Offshore Fund.The Offshore Fund serves only as an intermediate entity through which the Fund invests in the Master Fund.The Offshore Fund makes no independent investment decisions and has no investment or other discretion over the Fund’s investable assets. The Master Fund intends to invest primarily in the securities of privately placed investment vehicles and, to the extent permitted by the Investment Company Act, registered investment companies (“Sub-Manager Funds”) managed by independent Sub-Managers (“Sub-Managers”) specializing in equity investments in specific Asian countries as well as the entire region.The Fund cannot guarantee that its investment objective will be achieved or that the Master Fund’s portfolio design and risk monitoring strategies will be successful.Investing in the Fund involves a high degree of risk.See
